                  UNITED STATES DISTRICT COURT
                 MIDDLE DISTRICT OF PENNSYLVANIA

DAWN HAGERTY,                          :

                 Plaintiff             :   CIVIL ACTION NO. 3:18-1973

       v.                              :        (JUDGE MANNION)

ROBERT SMITH, et al.,                  :

                Defendants             :


                              MEMORANDUM

I. BACKGROUND

     Plaintiff, Dawn Hagerty, an inmate confined at the State Correctional

Institution, Muncy, Pennsylvania, (“SCI-Muncy”), filed the above caption civil

rights action pursuant to 42 U.S.C. §1983. (Doc. 1). The action proceeds via

an amended complaint. (Doc. 33). The named Defendants are the following

SCI-Muncy employees: Superintendent Robert Smith, Security Captain S.

Waltmen, Lieutenant Jennifer Beuchat and Dr. Robert Sena. Id.

     By Memorandum and Order dated March 10, 2021, the motion to

dismiss, filed on behalf of Defendants Robert Smith and Captain S. Waltman

was granted and Defendant Dr. Sena was also dismissed from the above

captioned action for Plaintiff’s failure to provide an accurate address for

timely service pursuant to F.R.C.P. 4(m). (Docs. 47, 48).
      By Order dated April 1, 2021, the Court issued a scheduling order with

respect to the remaining Defendant, Jennifer Beuchat. (Doc. 49).

      On May 4, 2021, this Court’s scheduling order, mailed to Hagerty’s last

known address was returned as undeliverable. (Doc. 50). Thus, for the

reasons that follow, the Court will dismiss the above captioned action for

Plaintiff’s failure to prosecute and to comply with a Court Order.



II. DISCUSSION

      Fed.R.Civ.P. 41(b) authorizes the Court to dismiss an action “[i]f the

plaintiff fails to prosecute.” The United States Supreme Court has held that

“[t]he authority of a court to dismiss sua sponte for lack of prosecution has

generally been considered an ‘inherent power,’ governed not by rule or

statue but by the control necessarily vested in courts to manage their own

affairs so as to achieve the orderly and expeditious disposition of cases.”

Link v. Wabash R.R. Co., 370 U.S. 626, 631 (1962). “Such a dismissal is

deemed to be an adjudication on the merits, barring any further action

between the parties.” Iseley v. Bitner, 216 F. App’x 252, 255 (3d Cir. 2007).

Ordinarily when deciding, sua sponte, to dismiss an action as a sanction, a

District Court is required to consider and balance six factors enumerated in

Poulis v. State Farm Fire & Casualty Co., 747 F.2d 863, 868 (3d Cir. 1984).

                                     -2-
However, when a litigant’s conduct makes adjudicating the case impossible,

an analysis of the Poulis factors is unnecessary. See Iseley, 216 F. App’x at

255 (citing Guyer v. Beard, 907 F.2d 1424, 1429–30 (3d Cir. 1990) and Spain

v. Gallegos, 26 F.3d 439, 454–55 (3d Cir. 1994)); see also Williams v. Kort,

223 F. App’x 95, 103 (3d Cir. 2007).

      In this instance, on October 6, 2018, this Court sent Ms. Hagerty a copy

of our Standing Practice Order which advises pro se litigants of their

obligation to notify the Court of any change of address. (Doc. 6). She was

warned that if she failed to notify the Court of her change of address, she will

be deemed to have abandoned her action. Id.

      A search of the Pennsylvania Department of Corrections computerized

Inmate Locator revealed that Ms. Hagerty is not in the custody of the

Pennsylvania Department of Corrections. The Court’s order returned as

undeliverable indicated that Ms. Hagerty had been released on July 16,

2020. (Doc. 50). At this point, as a result of Plaintiff’s failure to notify the

Court of her present location, we are unable to communicate with her. As

such, it would be a waste of judicial resources to allow this action to continue,

as it appears that she has abandoned the action.




                                      -3-
III. CONCLUSION

        For the foregoing reasons, the Court will dismiss the above captioned

action with prejudice for failure to prosecute and to comply with this Court’s

Standing Practice Order.

        A separate Order shall issue.




                                          s/ Malachy E. Mannion
                                          MALACHY E. MANNION
                                          United States District Judge
DATE: May 19, 2021
18-1973-02




                                        -4-
